EXHIBIT11.1 STATEMENT OF COMPUTATION OF EARNINGS PER SHARE Three Months Ended September 30, 2010 Three Months Ended September 30, 2009 Shares Earnings Per Share Shares Earnings Per Share (in Thousands) (in Thousands) Basic Weighted Average Shares Outstanding $ ) $ Diluted Average Shares Outstanding Common Stock Equivalents 0 0 $ ) $ Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2009 Shares Earnings Per Share Shares Earnings Per Share (in Thousands) (in Thousands) Basic Weighted Average Shares Outstanding $ ) $ ) Diluted Average Shares Outstanding Common Stock Equivalents 0 0 $ ) $ )
